Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of November 8,
2018, is by and among GNC Holdings, Inc., a Delaware corporation (the
“Company”), and Harbin Pharmaceutical Group Co., Ltd. (“Investor”). Investor and
any other Person who may become a party hereto pursuant to Section 11(c) are
referred to individually as a “Shareholder” and collectively as the
“Shareholders.”

WHEREAS, the Company and Investor are parties to the Securities Purchase
Agreement, dated as of February 13, 2018 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Securities Purchase
Agreement”); and

WHEREAS, Investor desires to have, and the Company desires to grant, certain
registration and other rights under the Securities Act with respect to the
Registrable Securities on the terms and subject to the conditions set forth in
this Agreement.

NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

Section 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings, and capitalized terms used herein but not otherwise
defined herein shall have the meanings assigned to them in the Securities
Purchase Agreement:

“Adverse Disclosure” means public disclosure of material non-public information
that the Company has determined in good faith (after consultation with legal
counsel): (i) would be required to be made in any Registration Statement or
Prospectus filed with the SEC by the Company so that such Registration Statement
or Prospectus would not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading; (ii) would not be required to be made at such
time but for the filing, effectiveness or continued use of such Registration
Statement or Prospectus; and (iii) the Company has a bona fide business purpose
for not disclosing publicly.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, (i)
“control,” as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise and (ii) the terms “controlling,” “controlled by” and
“under common control with” have correlative meanings. For purposes of this
Agreement (but not for purposes of the definition of “Registrable Securities”),
none of the Shareholders or their respective Affiliates shall be deemed to be
Affiliates of the Company or any of its Subsidiaries.

“Agreement” shall have the meaning set forth in the preamble.

“Automatic Shelf Registration Statement” shall have the meaning set forth in
Rule 405 (or any successor provision) of the Securities Act.



--------------------------------------------------------------------------------

“Common Shares” shall mean shares of Class A common stock, par value $0.001 per
share, of the Company.

“Company” shall have the meaning set forth in the preamble.

“Company Indemnitee” shall have the meaning set forth in Section 8(e).

“Convertible Preferred Stock” shall mean the class of preferred stock of the
Company titled the “Series A Convertible Preferred Stock.”

“Demand Notice” shall have the meaning set forth in Section 3(b).

“Demand Registration” shall have the meaning set forth in Section 3(b).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute thereto, and the rules and regulations of the SEC
promulgated thereunder.

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

“Indemnified Party” shall have the meaning set forth in Section 8(c).

“Indemnifying Party” shall have the meaning set forth in Section 8(c).

“Investor” shall have the meaning set forth in the preamble.

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 422 under the Securities Act, relating to an offer of the
Registrable Securities.

“Long-Form Registration” shall have the meaning set forth in Section 3(b).

“Losses” shall have the meaning set forth in Section 8(a).

“Marketed Offering” shall mean a registered Underwritten Offering of Registrable
Securities (including any registered underwritten Shelf Offering) that is
consummated, withdrawn or abandoned by the applicable Shareholders following
formal participation by the Company’s management in a customary “road show”
(including an “electronic road show”) or other similar marketing effort by the
Company.

“Offering Persons” shall have the meaning set forth in Section 6(r).

“Person” shall means an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
group (as defined in Section 13(d) of the Exchange Act).

“Piggyback Notice” shall have the meaning set forth in Section 4(a).

“Piggyback Registration” shall have the meaning set forth in Section 4(a).

“Piggyback Request” shall have the meaning set forth in Section 4(a).

 

2



--------------------------------------------------------------------------------

“Proceeding” shall mean an action, claim, suit, charge, mediation, arbitration,
audit or proceeding (including an investigation or partial proceeding, such as a
deposition), whether commenced or threatened.

“Prospectus” shall mean (i) the prospectus included in any Registration
Statement (including a prospectus that discloses information previously omitted
from a prospectus filed as part of an effective Registration Statement in
reliance upon Rule 430A or Rule 430B promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, and all other amendments
and supplements to such prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus and (ii) any Issuer Free Writing Prospectus.

“Public Offering” shall mean the sale of Common Shares to the public for cash
pursuant to an effective Registration Statement (other than Form S-4 or Form S-8
or any successor form) filed under the Securities Act or any comparable law or
regulatory scheme of any foreign jurisdiction.

“Registrable Securities” shall mean, as of any date of determination, any Common
Shares that the Shareholders have acquired, or have the right to acquire upon
conversion of shares of Convertible Preferred Stock, and any other securities
issued or issuable with respect to any such shares by way of share split, share
subdivision, bonus issue, share dividend, distribution, recapitalization,
merger, amalgamation, exchange, replacement or similar event or otherwise
acquired from time to time. As to any particular Registrable Securities, once
issued, such securities shall cease to be Registrable Securities when (i) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities have been sold,
transferred, disposed of or exchanged in accordance with such Registration
Statement; (ii) such securities have been otherwise transferred, new
certificates for such securities not bearing a restrictive legend restricting
further transfer shall have been delivered by the Company and subsequent public
distribution of such securities by the Shareholders shall not require
registration under the Securities Act; and (iii) such securities shall cease to
be issued and outstanding. In addition, such securities shall cease to be
Registrable Securities with respect to any holder when such holder is able to
dispose of all of its, his or her Registrable Securities pursuant to Rule 144
without any notice requirements, volume limitations or manner of sale
limitations thereunder, as reasonably determined by the holder; provided that at
such time such Registrable Securities are not required to, and do not, bear any
legend restricting the transfer thereof.

“Registration Statement” shall mean any registration statement of the Company
filed with, or to be filed with, the SEC under the Securities Act which covers
any of the Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus, amendments and supplements to such registration
statement, including post-effective amendments, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.

“Restricted Period” shall have the meaning set forth in the Stockholders
Agreement.

 

3



--------------------------------------------------------------------------------

“Rule 144” shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

“SEC” shall mean the U.S. Securities and Exchange Commission or any successor
agency having jurisdiction under the Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

“Securities Purchase Agreement” shall have the meaning set forth in the
recitals.

“Shareholders” shall have the meaning set forth in the preamble.

“Shelf Offering” shall have the meaning set forth in Section 4(c).

“Short-Form Registration” shall have the meaning set forth in Section 3(b).

“Stockholders Agreement” shall have the meaning set forth in Section 11(h).

“Subsidiary” shall mean, with respect to any Person, any company, corporation,
partnership, joint venture, limited liability company or other entity (x) of
which such Person or a subsidiary of such Person is a general partner or (y) of
which a majority of the voting securities or other voting interests, or a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or Persons
performing similar functions with respect to such Person, is directly or
indirectly owned by such Person and/or one or more subsidiaries thereof.

“Take-Down Notice” shall have the meaning set forth in Section 4(c).

“Transfer” shall mean, with respect to any Registrable Security, any interest
therein, or any other securities or equity interests relating thereto, a direct
or indirect transfer, sale, exchange, assignment, pledge, hypothecation or other
encumbrance or other disposition thereof, including the grant of an option or
other right, whether directly or indirectly, whether voluntarily, involuntarily,
by operation of law, pursuant to judicial process or otherwise.

“Underwritten Registration” or “Underwritten Offering” shall mean a registration
in which securities of the Company are sold to an underwriter for reoffering to
the public.

“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405 (or
any successor provision) of the Securities Act.

Section 2. Holders of Registrable Securities. A Person is deemed, and shall only
be deemed, to be a holder of Registrable Securities if such Person owns
Registrable Securities or has a right to acquire such Registrable Securities and
such Person is a Shareholder.

 

4



--------------------------------------------------------------------------------

Section 3. Shelf Registration; Demand Registrations.

(a) Filing and Effectiveness of Shelf Registration Statement. Subject to the
other applicable provisions of this Agreement and unless otherwise mutually
agreed between the Company and the Shareholders holding a majority of the then
outstanding Registrable Securities, the Company shall use its reasonable best
efforts to (i) prepare, file and cause to be declared effective by the SEC (if
such Registration Statement is not an Automatic Shelf Registration Statement),
(x) within thirty (30) days following the expiration of the Restricted Period, a
Registration Statement in the form of a Short-Form Registration (if the Company
is then eligible for the same), or (y) within sixty (60) days following the
expiration of the Restricted Period, a Registration Statement in the form of a
Long-Form Registration (if the Company is not then eligible for a Short-Form
Registration), as applicable, covering the sale or distribution from time to
time by the Shareholders pursuant to a plan of distribution acceptable to
Shareholders holding a majority of the then outstanding Registrable Securities,
on a delayed or continuous basis pursuant to Rule 415 of the Securities Act, of
all of the Registrable Securities; and (ii) cause such Registration Statement
(including by filing a new, replacement Registration Statement as required under
the Securities Act) to remain effective under the Securities Act continuously
until no Registrable Securities are outstanding.

(b) Requests for Registration.

Subject to the following paragraphs of this Section 3(b), following the
expiration of the Restricted Period, the Shareholders holding a majority of the
then-outstanding Registrable Securities shall have the right, by delivering or
causing to be delivered a written notice to the Company, to require the Company
to register pursuant to the terms of this Agreement, under and in accordance
with the provisions of the Securities Act, the offer, sale and distribution of
the number of Registrable Securities requested to be so registered pursuant to
the terms of this Agreement on Form S-3 (which, unless all Shareholders
delivering such notice request otherwise, shall be (A) filed pursuant to Rule
415 under the Securities Act and (B) if the Company is a Well-Known Seasoned
Issuer at the time of filing such Registration Statement with the SEC,
designated by the Company as an Automatic Shelf Registration Statement), if the
Company is then eligible for such short-form, or any similar or successor
short-form registration (“Short-Form Registrations”) or, if the Company is not
then eligible for such short form registration, on Form S-1 or any similar or
successor long-form registration (“Long-Form Registrations”) (any such written
notice, a “Demand Notice” and any such registration, a “Demand Registration”),
as soon as reasonably practicable after delivery of such Demand Notice, but, in
any event, the Company shall be required to make the initial filing of the
Registration Statement within thirty (30) days following receipt of such Demand
Notice in the case of a Short-Form Registration or within sixty (60) days
following receipt of such Demand Notice in the case of a Long-Form Registration;
provided, however, that unless a Shareholder requests to have registered all of
its Registrable Securities, a Demand Notice for a Marketed Offering may only be
made if the sale of the Registrable Securities requested to be registered by
such Shareholders is reasonably expected to result in aggregate gross cash
proceeds in excess of $25,000,000 (without regard to any underwriting discount
or commission). Following receipt of a Demand Notice for a Demand Registration
in accordance with this Section 3(b), the Company shall use its reasonable best
efforts to cause such Registration Statement to become effective under the
Securities Act as promptly as practicable after the filing thereof (if such
Registration Statement is not an Automatic Shelf Registration Statement).

 

5



--------------------------------------------------------------------------------

(i) No Demand Registration shall be deemed to have occurred for purposes of this
Section 3(b) or 4(c), and any Demand Notice delivered in connection therewith
shall not count as a Demand Notice for purposes of Section 3(f) or 4(c), if
(A) the Registration Statement relating thereto (and covering not less than all
Registrable Securities specified in the applicable Demand Notice for sale in
accordance with the intended method or methods of distribution specified in such
Demand Notice) (1) does not become effective, or (2) is not maintained effective
for the period required pursuant to this Section 3; (B) the offering of the
Registrable Securities pursuant to such Registration Statement is subject to a
stop order, injunction, or similar order or requirement of the SEC during such
period; or (C) the conditions to closing specified in any underwriting
agreement, purchase agreement, or similar agreement entered into in connection
with the registration relating to such request are not satisfied other than as a
result of the Shareholders’ actions.

(ii) All requests made pursuant to this Section 3(b) must: (A) state that it is
a notice to initiate a Demand Registration under this Agreement; (B) identify
the Shareholders effecting the request; and (C) specify the number of
Registrable Securities to be registered and the intended method(s) of
disposition thereof.

(iii) Except as otherwise agreed by all Shareholders with Registrable Securities
subject to a Demand Registration, the Company shall maintain the continuous
effectiveness of the Registration Statement with respect to any Demand
Registration until such securities cease to be Registrable Securities or such
shorter period upon which all Shareholders with Registrable Securities included
in such Registration Statement have notified the Company that such Registrable
Securities have actually been sold, or, if such Demand Registration is for an
Underwritten Offering, such longer period as in the opinion of counsel for the
underwriter or underwriters a Prospectus is required by law to be delivered in
connection with sales of Registrable Securities by an underwriter or dealer.

(iv) Within three (3) Business Days after receipt by the Company of a Demand
Notice pursuant to this Section 3(b), the Company shall deliver a written notice
of any such Demand Notice to all other holders of Registrable Securities, and
the Company shall, subject to the provisions of Section 3(c), include in such
Demand Registration all such Registrable Securities with respect to which the
Company has received written requests for inclusion therein within five (5) days
after the date that such notice has been delivered; provided that the
Shareholders must agree to the plan of distribution proposed by the Shareholders
who delivered the Demand Notice and, in connection with any Underwritten
Registration, such holders (together with the Company) must enter into an
underwriting agreement in the form reasonably approved by the Company and the
Shareholders holding the majority of the Registrable Securities subject to such
Underwritten Registration. All requests made pursuant to the preceding sentence
shall specify the aggregate amount of Registrable Securities to be registered.
For the avoidance of doubt, an Underwritten Registration pursuant to a Demand
Registration may be made pursuant to an effective shelf Registration Statement
filed pursuant to Section 3(a) hereof.

(c) Priority on Demand Registration. If any of the Registrable Securities
registered pursuant to a Demand Registration are to be sold in an Underwritten
Offering, and the managing underwriter(s) advise the holders of such securities
in writing that in its good faith opinion the total number or dollar amount of
Registrable Securities proposed to be sold in such offering (including,

 

6



--------------------------------------------------------------------------------

without limitation, securities proposed to be included by other Shareholders of
securities entitled to include securities in such Registration Statement
pursuant to piggyback registration rights pursuant to this Agreement) is such as
to adversely affect the price, timing or distribution of such Underwritten
Offering, then there shall be included in such Underwritten Offering the number
or dollar amount of Registrable Securities that in the opinion of such managing
underwriter(s) can be sold without adversely affecting such Underwritten
Offering, and such number of Registrable Securities shall be allocated pro-rata
among the Shareholders of Registrable Securities that have requested to
participate in such Demand Registration on the basis of the percentage of the
Registrable Securities requested to be included in such Registration Statement
by such holders.

No Registrable Securities excluded from the underwriting by reason of the
managing underwriter’s marketing limitations shall be included in such offering.

(d) Postponement of Registration.

(i) The Company shall be entitled to postpone the filing (but not the
preparation) or the initial effectiveness of, or suspend the use of, a
Registration Statement up to two times in any twelve (12) month period, in each
case for a reasonable period of time that does not exceed, in the aggregate
together with all other such postponements or suspensions, ninety (90) days in
any twelve (12) month period, if the Company delivers to the Shareholders
requesting registration or Shareholders named in a Registration Statement filed
pursuant to Section 3(a) a certificate signed by an executive officer certifying
that such registration and offering would (A) require the Company to make an
Adverse Disclosure or (B) materially interfere with any bona fide material
financing, acquisition, disposition or other similar transaction involving the
Company or any of its Subsidiaries then under consideration. Such certificate
shall contain a statement of the reasons for such postponement and an
approximation of the anticipated delay. The Shareholders receiving such
certificate shall keep the information contained in such certificate
confidential subject to the same terms set forth in Section 6(r).

(ii) If the Company shall so postpone the filing of a Registration Statement
pursuant to a Demand Notice, the Shareholders requesting such registration shall
have the right to withdraw a request for registration pursuant to Section 3(b)
by giving written notice to the Company within ten (10) days of the anticipated
termination date of the postponement period, as provided in the certificate
delivered to the applicable Shareholders and, for the avoidance of doubt, upon
such withdrawal, the withdrawn request shall not constitute a Demand Notice;
provided that in the event such Shareholders do not so withdraw the request for
registration, the Company shall continue to prepare a Registration Statement
during such postponement such that, if it exercises its rights under this
Section 3(d), it shall be in a position to and shall, as promptly as practicable
following the expiration of the applicable deferral or suspension period, file
or update and use its reasonable efforts to cause the effectiveness and the use
of the applicable deferred or suspended Registration Statement.

(iii) In the event the Company exercises its rights to postpone the initial
effectiveness of, or suspend the use of, a Registration Statement, the
Shareholders agree to suspend, promptly upon their receipt of the certificate
referred to above, use of the Prospectus relating to the Demand Registration or
Prospectus contained within the Registration Statement filed pursuant to
Section 3(a) in connection with any sale or offer to sell Registrable
Securities.

 

7



--------------------------------------------------------------------------------

(e) Cancellation of a Demand Registration. Holders of a majority of the
Registrable Securities that are to be registered in a particular offering
pursuant to this Section 3 shall have the right to notify the Company that they
have determined that the applicable Registration Statement be abandoned or
withdrawn by giving written notice of such abandonment or withdrawal at any time
prior to the effective time of such Registration Statement, in which event the
Company shall abandon or withdraw such Registration Statement; provided that any
Demand Notice underlying such abandonment or withdrawal shall not be deemed to
be a Demand Notice for purposes of Section 3(f) if such Demand Notice is
abandoned or withdrawn in response to a material adverse change regarding the
Company or a material adverse change in the financial markets generally. If all
Shareholders withdraw their Registrable Securities from a Demand Registration,
the Company shall cease all efforts to secure registration.

(f) Number of Demand Notices. In connection with the provisions of this
Section 3, the Shareholders collectively shall have the right to deliver
(i) five (5) Demand Notices in connection with Marketed Offerings; provided that
in connection therewith, the Company shall cause its officers to use their
reasonable best efforts to support the marketing of the Registrable Securities
covered by the Registration Statement (including participation in “road shows”),
and (ii) three (3) additional Demand Notices in connection with Underwritten
Offerings (other than in connection with a Marketed Offering); provided that
(A) in connection with any Demand Notice pursuant to clause (ii), the Company
shall not be obligated to cause its officers to participate in any “road shows,”
and (B) the Shareholders may not make more than four (4) Demand Registration
requests in any 365-day period.

Section 4. Piggyback Registration; Shelf Take Down.

(a) Right to Piggyback. Except with respect to a Demand Registration, the
procedures for which are addressed in Section 3, if the Company proposes to file
a registration statement under the Securities Act with respect to an offering of
Common Shares, whether or not for sale for its own account and whether or not an
Underwritten Offering or an Underwritten Registration (other than a registration
statement (i) on Form S-4, Form S-8 or any successor forms thereto or (ii) filed
to effectuate an offering and sale to employees or directors of the Company or
its Subsidiaries pursuant to any employee stock plan or other employee benefit
plan arrangement), then the Company shall give prompt written notice of such
filing no later than ten (10) Business Days prior to the filing date, or,
fifteen (15) Business Days in the case of a Public Offering under a shelf
registration statement, the anticipated pricing or trade date (the “Piggyback
Notice”), to all of the holders of Registrable Securities. The Piggyback Notice
shall offer such holders the opportunity to include (or cause to be included) in
such Registration Statement, or to sell in such Public Offering, the number of
Registrable Securities as each such holder may request (each, a “Piggyback
Registration”). Subject to Section 4(b), the Company shall include in each such
Piggyback Registration all Registrable Securities with respect to which the
Company has received written requests for inclusion therein (each a “Piggyback
Request”) within five (5) Business Days after notice has been given to the
applicable holder. The Company shall not be required to maintain the
effectiveness of the Registration Statement for a Piggyback Registration beyond
the earlier to occur of (x) one-hundred eighty (180) days after the effective
date thereof and (y) consummation of the distribution by the holders of the
Registrable Securities (other than those making Piggyback Requests) included in
such Registration Statement.

 

8



--------------------------------------------------------------------------------

(b) Priority on Piggyback Registrations. If any of the Registrable Securities to
be registered pursuant to a Piggyback Registration are to be sold in an
Underwritten Offering, the Company shall use reasonable best efforts to cause
the managing underwriter(s) of a proposed Underwritten Offering to permit
holders of Registrable Securities who have timely submitted a Piggyback Request
in connection with such offering to include in such offering all Registrable
Securities included in each holder’s Piggyback Request on the same terms and
subject to the same conditions as any other shares, if any, of the Company
included in the offering. Notwithstanding the foregoing, if the managing
underwriter(s) of such Underwritten Offering advise the Company in writing that
it is their good faith opinion the total number or dollar amount of securities
that such holders, the Company and any other Persons having rights to
participate in such registration intend to include in such Underwritten Offering
is such as to adversely affect the price, timing or distribution of the
securities in such Underwritten Offering, then there shall be included in such
Underwritten Offering the number or dollar amount of securities that in the
opinion of such managing underwriter(s) can be sold without so adversely
affecting such Underwritten Offering, and such number of Registrable Securities
shall be allocated as follows: (i) first, all securities proposed to be sold by
the Company for its own account; (ii) second, all Registrable Securities
requested to be included in such Piggyback Registration by the Shareholders
pursuant to Section 4, pro rata among such holders on the basis of the
percentage of the Registrable Securities requested to be included in such
Registration Statement by such Shareholders; and (iii) third, all other
securities requested to be included in such Registration Statement by other
holders of securities entitled to include such securities in such Registration
Statement pursuant to piggyback registration rights; provided that any
Shareholder may, prior to the effectiveness of the Registration Statement,
withdraw its request to be included in such Piggyback Registration pursuant to
this Section 4.

(c) Shelf-Take Downs. At any time that a shelf Registration Statement covering
Registrable Securities pursuant to Section 3 or Section 4 (or otherwise) is
effective, if any Shareholder delivers a notice to the Company (each, a
“Take-Down Notice”) stating that it intends to sell all or part of its
Registrable Securities included by it on the shelf Registration Statement (each,
a “Shelf Offering”), then the Company shall amend or supplement the shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities to be distributed pursuant to the Shelf Offering. In connection with
any Shelf Offering, including any Shelf Offering that is an Underwritten
Offering (including a Marketed Offering) (i) the Company shall, promptly upon
receipt of a Take-Down Notice (but in no event more than two (2) days thereafter
(or such shorter period as may be reasonably requested in connection with an
underwritten “block trade”)), deliver a notice to each other holder of
Registrable Securities included on such shelf Registration Statement and permit
each such holder to include its Registrable Securities included on the shelf
Registration Statement in the Shelf Offering if such holder notifies the Company
in writing within three (3) days (or such shorter period as may be reasonably
requested in connection with an underwritten “block trade”) after delivery of
notice to such holder; and (ii) if the Shelf Offering is underwritten, in the
event that the managing underwriter(s) of such Shelf Offering advise such
holders in writing that it is their good faith opinion the total number or
dollar amount of securities proposed to be sold exceeds the total number or
dollar amount of such securities that can be sold without having an adverse
effect on the price, timing or distribution of the Registrable Securities to be
included, then the managing underwriter(s) may limit the number of Registrable
Securities which would otherwise be included in such Shelf Offering in the same
manner as described in Section 3(c) with respect to a limitation of shares to be
included in a registration;

 

9



--------------------------------------------------------------------------------

provided, however, that the Company shall not be obligated to take any action to
effect any Shelf Offering that is an Underwritten Offering if a Demand
Registration or Piggyback Registration was declared effective or an Underwritten
Offering was consummated within the preceding ninety (90) days (unless otherwise
consented to by the Company).

Section 5. Restrictions on Public Sale by Holders of Registrable Securities.

(a) If any registration pursuant to Section 3 or Section 4 of this Agreement
shall be in connection with any: (i) Marketed Offering (including with respect
to a Shelf Offering pursuant to Section 3(a) or 4(c) hereof), the Company will
cause each of its executive officers and directors to sign a customary “lock-up”
agreement containing provisions consistent with those contemplated pursuant to
Section 5(b); and (ii) Underwritten Offering (including with respect to a Shelf
Offering pursuant to Section 3(a) or 4(c) hereof), the Company will also not
effect any public sale or distribution of any common equity (or securities
convertible into or exchangeable or exercisable for common equity) (other than a
registration statement (A) on Form S-4, Form S-8 or any successor forms thereto
or (B) filed to effectuate an offering and sale to employees or directors of the
Company or its Subsidiaries pursuant to any employee stock plan or other
employee benefit plan arrangement) for its own account, within ninety (90) days
after the date of the Prospectus (or Prospectus supplement if the offering is
made pursuant to a shelf Registration Statement) for such offering except as may
otherwise be agreed with the holders of the Registrable Securities in such
offering.

(b) Each holder of Registrable Securities agrees with all other holders of
Registrable Securities and the Company in connection with any Underwritten
Offering made pursuant to a Registration Statement filed pursuant to Section 3
or Section 4, as applicable, that if requested in writing by the managing
underwriter or underwriters in such Underwritten Offering, it will not
(i) subject to customary exceptions, effect any public sale or distribution, of
any of the Company’s securities held by such Shareholder (except as part of such
Underwritten Offering) or (ii) enter into any swap or other arrangement that
transfers to another Person any of the economic consequences of ownership of
such securities during the period commencing on the date of the Prospectus
pursuant to which such Underwritten Offering may be made and continuing for not
more than ninety (90) days after the date of such Prospectus (or Prospectus
supplement if the offering is made pursuant to a shelf Registration Statement).
In connection with any Underwritten Offering made pursuant to a Registration
Statement filed pursuant to Section 3 or Section 4, the Company, or, if
Shareholders will be selling more Registrable Securities in the offering than
the Company, Shareholders holding a majority of the Registrable Securities
subject to such Registration Statement shall be responsible for negotiating all
“lock-up” agreements with the underwriters and, in addition to the foregoing
provisions of this Section 5, the Shareholders agree to execute the form so
negotiated; provided that the form so negotiated is reasonably acceptable to the
Company or the Shareholders, as applicable, and consistent with the agreement
set forth in this Section 5 and that the Company’s executive officers and
directors shall also have executed a form of agreement substantially similar to
the agreement so negotiated, subject to customary exceptions applicable to
natural persons in the roles of executive officers and directors.

 

10



--------------------------------------------------------------------------------

Section 6. Registration Procedures. If and whenever the Company is required to
effect the registration of any Registrable Securities under the Securities Act
as provided in Section 3 or Section 4, the Company shall use its reasonable best
efforts to effect such registration and to permit the sale of such Registrable
Securities in accordance with the intended method or methods of disposition
thereof as promptly as practicable, and pursuant thereto the Company shall
cooperate in all reasonable respects in the sale of the securities and shall use
its reasonable best efforts, as promptly as practicable to the extent
applicable, to:

(a) prepare and file with the SEC a Registration Statement or Registration
Statements on such form as shall be available for the sale of the Registrable
Securities by the holders thereof or by the Company in accordance with the
intended method or methods of distribution thereof and in accordance with this
Agreement, and use its reasonable best efforts to cause such Registration
Statement to become effective and to remain effective as provided herein;
provided, however, that before filing a Registration Statement or Prospectus or
any amendments or supplements thereto (including documents that would be
incorporated or deemed to be incorporated therein by reference), the Company
shall furnish or otherwise make available to the holders of the Registrable
Securities covered by such Registration Statement, their counsel and the
managing underwriters, if any, copies of all such documents proposed to be
filed, which documents will be subject to the reasonable review and comment of
such counsel, and such other documents reasonably requested by such counsel,
including any comment letter from the SEC, and, if requested by such counsel,
provide such counsel reasonable opportunity to participate in the preparation of
such Registration Statement and each Prospectus included therein and such other
opportunities to conduct a reasonable investigation within the meaning of the
Securities Act, including reasonable access to the Company’s books and records,
officers, accountants and other advisors. The Company shall not file any such
Registration Statement or Prospectus or any amendments or supplements thereto
(including such documents that, upon filing, would be incorporated or deemed to
be incorporated by reference therein) with respect to a Demand Registration to
which the holders of a majority of the Registrable Securities covered by such
Registration Statement, their counsel, or the managing underwriters, if any,
shall reasonably object, in writing, on a timely basis;

(b) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement continuously effective during the period provided herein and comply in
all material respects with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement; and
cause the related Prospectus to be supplemented by any Prospectus supplement as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of the securities covered by such Registration
Statement, and as so supplemented to be filed pursuant to Rule 424 (or any
similar provisions then in force) under the Securities Act in each case, until
such time as all of such securities have been disposed of in accordance with the
intended method or methods of disposition by the seller or sellers thereof set
forth in such Registration Statement;

(c) notify each holder of Registrable Securities covered by the applicable
Registration Statement, its counsel and the managing underwriters, if any,
promptly, and (if requested by any such Person) confirm such notice in writing
and provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company, (i) when a Prospectus or any
Prospectus supplement or post-effective amendment has been filed, and, with
respect to a Registration Statement or any post-effective amendment, when the
same has been filed or become effective, (ii) of any written comments by the
SEC, or any request by the SEC or any other federal or state governmental
authority for amendments or supplements to a Registration Statement or

 

11



--------------------------------------------------------------------------------

related Prospectus or for additional information (whether before or after the
effective date of the Registration Statement) or any other correspondence with
the SEC relating to, or which may affect, the Registration Statement, (iii) of
the issuance by the SEC of any stop order suspending the effectiveness of a
Registration Statement or any order by the SEC or any other regulatory authority
preventing or suspending the use of any preliminary or final Prospectus or the
initiation or threatening of any proceedings for such purposes, (iv) if at any
time the Company has reason to believe that the representations and warranties
of the Company contained in any agreement (including any underwriting agreement)
contemplated by Section 6(r) below cease to be true and correct, (v) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose, and (vi) if the Company has knowledge of the
happening of any event that makes any statement made in such Registration
Statement or related Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in such Registration Statement, Prospectus or
documents so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
not misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading, or, if for any other reason it shall be
necessary to amend or supplement such Registration Statement or Prospectus in
order to comply with the Securities Act;

(d) prevent the issuance or obtain the withdrawal of any order suspending the
effectiveness of a Registration Statement, or the lifting of any suspension of
the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction at the earliest date reasonably
practicable;

(e) to the extent the Company is eligible under the relevant provisions of Rule
430B under the Securities Act, if the Company filed any shelf Registration
Statement and if requested by a holder of Registrable Securities, the Company
shall include in such shelf Registration Statement such disclosures as may be
required by Rule 430B under the Securities Act (referring to the unnamed selling
security holders in a generic manner by identifying the initial offering of the
securities to such holder of Registrable Securities) in order to ensure that
such holder of Registrable Securities may be added to such shelf Registration
Statement at a later time through the filing of a Prospectus supplement rather
than a post-effective amendment;

(f) if requested by the managing underwriters, if any, or the holders of a
majority of the then issued and outstanding Registrable Securities being sold in
connection with an Underwritten Offering, promptly include in a Prospectus
supplement, Issuer Free Writing Prospectus or post-effective amendment to the
applicable Registration Statement such information as the managing underwriters,
if any, and such holders may reasonably request in order to permit the intended
method of distribution of such securities and make all required filings of such
Prospectus supplement, Issuer Free Writing Prospectus or such post-effective
amendment as soon as practicable after the Company has received such request;
provided, however, that the Company shall not be required to take any actions
under this Section 6(e) that are not, in the reasonable opinion of counsel for
the Company, in compliance with applicable law;

 

12



--------------------------------------------------------------------------------

(g) furnish or make available to each holder of Registrable Securities covered
by the applicable Registration Statement, its counsel and each managing
underwriter, if any, without charge, as many conformed copies of the
Registration Statement, the Prospectus, any Issuer Free Writing Prospectus, and
Prospectus supplements, if applicable, and each post-effective amendment
thereto, including financial statements (including those incorporated by
reference) as such holder, counsel or underwriter may reasonably request;
provided that the Company may furnish or make available any such documents in
electronic format;

(h) deliver to each holder of Registrable Securities covered by the applicable
Registration Statement, its counsel, and the underwriters, if any, without
charge, as many copies of the Prospectus or Prospectuses (including each form of
Prospectus) and each amendment or supplement thereto and such other documents as
such Persons may reasonably request from time to time in connection with the
distribution of the Registrable Securities; provided that the Company may
furnish or make available any such documents in electronic format (other than,
in the case of a Marketed Offering, upon the request of the managing
underwriters thereof for printed copies of any such Prospectus or Prospectuses);
and the Company, subject to the last paragraph of this Section 6, hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the holders of Registrable Securities covered by the applicable
Registration Statement and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any such amendment or supplement thereto;

(i) prior to any Public Offering of Registrable Securities, register or qualify
or cooperate with the holders of Registrable Securities covered by the
applicable Registration Statement, the underwriters, if any, and their
respective counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or “blue sky” laws of such
jurisdictions within the United States as any seller or the managing
underwriters reasonably requests in writing and to keep each such registration
or qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective pursuant to this
Agreement and to take any other action that may be necessary or advisable to
enable such holders of Registrable Securities to consummate the disposition of
such Registrable Securities in such jurisdiction; provided, however, that the
Company will not be required to (i) qualify generally to do business in any
jurisdiction where would not otherwise be required to qualify but for this
Agreement or (ii) take any action that would subject it to taxation or general
service of process in any such jurisdiction where it would not otherwise be
subject but for this Agreement;

(j) cooperate with, and direct the Company’s transfer agent to cooperate with,
the holders of Registrable Securities covered by the applicable Registration
Statement and the managing underwriters, if any, to facilitate the timely
settlement of any offering or sale of Registrable Securities, including the
preparation and delivery of certificates (not bearing any legends) or book-entry
(not bearing stop transfer instructions) representing Registrable Securities to
be sold after receiving written representations from each holder of such
Registrable Securities that the Registrable Securities represented by the
certificates so delivered by such holder will be transferred in accordance with
the Registration Statement and, in connection therewith, if reasonably required
by the Company’s transfer agent, the Company shall promptly after the
effectiveness of the Registration Statement cause an opinion of counsel as to
the effectiveness of any Registration Statement to be delivered to and
maintained with its transfer agent, together with any other authorizations,
certificates and directions required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without
restriction upon sale by the holder of such shares of Registrable Securities
under the Registration Statement;

 

13



--------------------------------------------------------------------------------

(k) upon the occurrence of, and the Company’s receipt of knowledge of, any event
contemplated by Section 6(c)(vi) above, prepare a supplement or post-effective
amendment to the Registration Statement or a supplement to the related
Prospectus (then in effect) or any document incorporated or deemed to be
incorporated therein by reference, or file any other required document so that,
as thereafter delivered to the purchasers of the Registrable Securities being
sold thereunder, such that the Registration Statement will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, not
misleading, and the Prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

(l) prior to the effective date of the Registration Statement relating to the
Registrable Securities, provide a CUSIP number for the Registrable Securities;

(m) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement;

(n) cause all shares of Registrable Securities covered by such Registration
Statement to be listed on a national securities exchange if shares of the
particular class of Registrable Securities are at that time listed on such
exchange, as the case may be, prior to the effectiveness of such Registration
Statement;

(o) cause the Registrable Securities covered by the applicable Registration
Statement to be registered with or approved by such other governmental agencies
or authorities as may be necessary to enable the seller or sellers thereof or
the underwriter, if any, to consummate the disposition of such Registrable
Securities; provided however that the Company will not be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.;

(p) enter into such agreements (including underwriting agreements in form, scope
and substance as is customary in Underwritten Offerings and such other documents
reasonably required under the terms of such underwriting agreements, including
customary legal opinions and auditor “comfort” letters) and take all such other
actions reasonably requested by the holders of a majority of the Registrable
Securities being sold in connection therewith (including those reasonably
requested by the managing underwriters, if any) to expedite or facilitate the
disposition of such Registrable Securities;

(q) make such representations and warranties to the holders of Registrable
Securities covered by the applicable Registration Statement and the
underwriters, if any, in form, substance and scope as are customarily made by
issuers in public offerings similar to the offering then being undertaking;

 

14



--------------------------------------------------------------------------------

(r) in connection with a customary due diligence review, make available for
inspection by a representative of the holders of Registrable Securities covered
by the applicable Registration Statement, any underwriter participating in any
such disposition of Registrable Securities, if any, and any counsel or
accountants retained by such holders or underwriter (collectively, the “Offering
Persons”), at the offices where normally kept, during reasonable business hours,
all financial and other records, pertinent corporate documents and properties of
the Company and its subsidiaries, and cause the officers, directors and
employees of the Company and its subsidiaries to supply all information and
participate in customary due diligence sessions in each case reasonably
requested by any such Offering Person in connection with such Registration
Statement; provided, however, that any information that is not generally
publicly available at the time of delivery of such information shall be kept
confidential by such Offering Persons except (i) where disclosure of such
information is requested or legally compelled (in either case pursuant to the
terms of a valid and effective subpoena or order issued by a court of competent
jurisdiction or a federal, state or local governmental or regulatory body or
pursuant to a civil investigative demand or similar judicial process), (ii)
where such information is or becomes generally known to the public other than as
a result of a non-permitted disclosure or failure to safeguard by such Offering
Persons in violation of this Agreement, (iii) where such information (A) was
known to such Offering Persons on a nonconfidential basis (prior to its
disclosure by the Company) from a source other than the Company that, after
reasonable inquiry, is entitled to disclose such information and is not bound by
any contractual, legal or fiduciary obligation of confidentiality to the Company
or any other person with respect to such information, (B) was in the possession
of the Offering Persons on a nonconfidential basis prior to its disclosure to
the Offering Persons by the Company or (C) is subsequently developed by the
Offering Persons without using all or any portion of such information or
violating any of the obligations of such Persons under this Agreement or
(iv) for disclosure in connection with any suit, arbitration, claim or
litigation involving this Agreement or against any Offering Person under
federal, state or other securities laws in connection with the offer and sale of
any Registrable Securities. In the case of a proposed disclosure pursuant to (i)
(or, unless such Person and the Company are adversaries in such suit,
arbitration, claim or litigation, (iv)) above, such Person shall be required to
give the Company written notice of the proposed disclosure prior to such
disclosure and to cooperate with the Company, at the Company’s cost, in any
effort the Company undertakes to obtain a protective order or other remedy. In
the event that such protective order or other remedy is not obtained, or that
the Company waives compliance with this provision, the Offering Persons will
furnish only that portion of such information that the Offering Persons are
advised by legal counsel is legally required and will exercise their reasonable
best efforts to obtain an order or other reliable assurance that confidential
treatment will be accorded such information;

(s) comply with all securities laws and, if a Registration Statement was filed,
make available to its security holders, as soon as reasonably practicable, an
earnings statement satisfying the provisions of Section 11(a) of the Securities
Act and the rules and regulations promulgated thereunder;

(t) take no direct or indirect action prohibited by Regulation M under the
Exchange Act;

 

15



--------------------------------------------------------------------------------

(u) cooperate with each holder of Registrable Securities covered by the
Applicable Registration Statement and each underwriter or agent participating in
the disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA, including the use of
reasonable best efforts to obtain FINRA’s pre-clearance or pre-approval of the
Registration Statement and applicable Prospectus upon filing with the SEC;

(v) cause its officers and employees to use their respective reasonable best
efforts to support the reasonable marketing of the Registrable Securities
covered by the Registration Statement (including, without limitation,
participation in, and preparation of materials for, any “road show”) in a
Marketed Offering and otherwise to facilitate, cooperate with and participate in
each proposed offering contemplated herein and customary selling efforts related
thereto;

(w) take all reasonable action to ensure that any Issuer Free Writing Prospectus
complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related Prospectus, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading; and

(x) take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities in accordance with the terms of this Agreement.

Each holder of Registrable Securities as to which any registration is being
effected shall furnish to the Company in writing such information required in
connection with such registration regarding such seller and the distribution of
such Registrable Securities as the Company may, from time to time, reasonably
request in writing as a condition for any Registrable Securities to be included
in the applicable registration hereunder. For the avoidance of doubt, failure of
any holder of Registrable Securities to furnish the Company with such
information as requested by the Company pursuant to the preceding sentence shall
relieve the Company of any obligation hereunder to include the applicable
Registrable Securities of such holder in the Registration Statement with respect
to which such information was requested.

Each holder of Registrable Securities agrees if such holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
written notice from the Company of the happening of any event of the kind
described in Section 6(c)(ii), (iii), (iv) or (v), such holder will forthwith
discontinue disposition of such Registrable Securities pursuant to such
Registration Statement or Prospectus until such holder’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 6(f), or until
it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that the time periods under
Section 3 with respect to the length of time that the effectiveness of a
Registration Statement must be maintained shall automatically be extended by the
amount of time the holder is required to discontinue disposition of such
securities.

 

16



--------------------------------------------------------------------------------

Section 7. Registration Expenses. All fees and expenses incurred by the Company
and incident to the performance of or compliance with this Agreement by the
Company (including without limitation (i) all registration and filing fees
(including fees and expenses with respect to (A) all SEC, stock exchange or
trading system and FINRA registration, listing, filing and qualification and any
other fees associated with such filings, including with respect to counsel for
the underwriters and any qualified independent underwriter in connection with
FINRA qualifications, (B) rating agencies and (C) compliance with securities or
“blue sky” laws, including any reasonable fees and disbursements of counsel for
the underwriters in connection with “blue sky” qualifications of the Registrable
Securities pursuant to Section 6(i)), (ii) fees and expenses of the financial
printer, (iii) messenger, telephone and delivery expenses of the Company,
(iv) fees and disbursements of counsel for the Company, (v) all reasonable fees
and disbursements of one legal counsel for the Shareholders with Registrable
Securities covered by any Registration Statement, (vi) any reasonable fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, (vii) all expenses related to the “road show” for any Marketed
Offering, including the reasonable out-of-pocket expenses of the Shareholders
and underwriters, if so requested, and (viii) fees and disbursements of all
independent certified public accountants, including the expenses of any special
audits and/or “comfort letters” required by or incident to such performance and
compliance), shall be borne by the Company, whether or not any Registration
Statement is filed or becomes effective. All underwriters’ discounts and selling
commissions, in each case related to Registrable Securities registered in
accordance with this Agreement, shall be borne by the holders of Registrable
Securities included in such registration pro rata among each other on the basis
of the number of Registrable Securities so registered. In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder.

The Company shall not be required to pay any discounts, commissions or fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals relating to the distribution of the Registrable Securities (other
than with respect to Registrable Securities sold by the Company).

Section 8. Indemnification.

(a) Indemnification by the Company. The Company shall, without limitation as to
time, indemnify and hold harmless, to the fullest extent permitted by law, each
holder of Registrable Securities whose Registrable Securities are covered by a
Registration Statement or Prospectus, each shareholder, member, limited or
general partner of such holder, each shareholder, member, limited or general
partner of each such shareholder, member, limited or general partner, each of
their respective Affiliates, officers, directors, shareholders, employees,
advisors and agents and each Person who controls each such Person (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
and each of their respective Representatives from and against any and all
losses, claims, damages, liabilities, costs (including costs of preparation and
reasonable attorneys’ fees and any legal or other fees or expenses actually
incurred by such party in connection with any investigation or Proceeding and
any indemnity and contribution payments made to underwriters), expenses,
judgments, fines, penalties, charges and amounts paid in settlement, joint or
several (collectively, “Losses”), as incurred, in each case arising out of or
based upon (i) any untrue statement (or alleged untrue statement) of a material
fact contained in any

 

17



--------------------------------------------------------------------------------

Registration Statement, Prospectus, offering circular, any amendments or
supplements thereto, Issuer Free Writing Prospectus or other document (including
any related Registration Statement, notification, or the like or any materials
prepared by or on behalf of the Company as part of any “road show” (as defined
in Rule 433(h) under the Securities Act)) incident to any such registration,
qualification, or compliance, (ii) any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (iii) any violation (or alleged violation)
by the Company or any of its Subsidiaries of any federal, state, foreign or
common law rule or regulation applicable to the Company or any of its
Subsidiaries and (without limitation of the preceding portions of this
Section 8(a)) will reimburse each such holder, each shareholder, member, limited
or general partner of such holder, each shareholder, member, limited or general
partner of each such shareholder, member, limited or general partner, each of
their respective Affiliates, officers, directors, shareholders, employees,
advisors and agents and each Person who controls each such Person (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
for any reasonable and documented out-of-pocket legal and any other expenses
actually incurred in connection with investigating and defending or, subject to
the last sentence of this Section 8(a), settling any such Loss or action;
provided that the Company will not be liable in any such case to the extent that
any such Loss arises out of or is based on any untrue statement or omission by
such holder, but only if such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such Registration Statement,
Prospectus, offering circular, or other document in reliance upon and in
conformity with written information regarding such holder of Registrable
Securities furnished to the Company by such holder of Registrable Securities or
its authorized representatives expressly for inclusion therein. This indemnity
shall be in addition to any liability the Company may otherwise have. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such holder or any indemnified party and shall survive
the Transfer of such securities by such holder and regardless of any indemnity
agreed to in the underwriting agreement that is less favorable to the holders.
The Company shall also indemnify the underwriters participating in the
distribution of Registrable Securities, their officers and directors and each
Person who controls such underwriters to the same extent as provided above (with
appropriate modification) with respect to the indemnification of the indemnified
parties. It is agreed that the indemnity agreement contained in this
Section 8(a) shall not apply to amounts paid in settlement of any such Loss or
action if such settlement is effected without the prior written consent of the
Company (which consent shall not be unreasonably withheld).

(b) Indemnification by Holder of Registrable Securities. In connection with any
Registration Statement in which a holder of Registrable Securities is
participating, each such holder of Registrable Securities shall indemnify, to
the fullest extent permitted by law, severally and not jointly with any other
holders of Registrable Securities, the Company, its officers, directors and
managing members and each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) against all
Losses arising out of or based on (i) any untrue statement of a material fact
contained in such Registration Statement, Prospectus, offering circular, any
amendments or supplements thereto, Issuer Free Writing Prospectus or other
document, or (ii) any omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
to reimburse the Company or such officers, directors, managing members and
control persons for any reasonable and documented out-of-pocket legal or any
other expenses actually incurred in connection with investigating or defending
any such Loss or action, subject to the immediately following proviso,

 

18



--------------------------------------------------------------------------------

settling any such Loss or action, in each case to the extent, but only to the
extent, that such untrue statement or omission is made in such Registration
Statement, Prospectus, offering circular, any amendments or supplements thereto,
Issuer Free Writing Prospectus or other document in reliance upon and in
conformity with written information regarding such holder of Registrable
Securities furnished to the Company by such holder of Registrable Securities or
its authorized representatives expressly for inclusion therein; provided,
however, that the foregoing obligations shall not apply to amounts paid in
settlement of any such Losses (or actions in respect thereof) if such settlement
is effected without the consent of such holder (which consent shall not be
unreasonably withheld). In no event shall the liability of any holder hereunder
be greater in amount than the dollar amount of the proceeds from the sale of its
Registrable Securities in the offering giving rise to such indemnification
obligation, net of underwriting discounts and commissions but before expenses,
less any amounts paid by such holder pursuant to Section 8(d) and any amounts
paid by such holder as a result of liabilities incurred under the underwriting
agreement, if any, related to such sale.

(c) Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnification hereunder (each, an “Indemnified Party”), such Indemnified Party
shall give prompt notice to the party from which such indemnity is sought (each,
an “Indemnifying Party”) of any claim or of the commencement of any Proceeding
with respect to which such Indemnified Party seeks indemnification or
contribution pursuant hereto; provided, however, that the delay or failure to so
notify the Indemnifying Party shall not relieve the Indemnifying Party from any
obligation or liability except to the extent that the Indemnifying Party has
been materially prejudiced by such delay or failure. The Indemnifying Party
shall have the right, exercisable by giving written notice to an Indemnified
Party promptly after the receipt of written notice from such Indemnified Party
of such claim or Proceeding, to, unless in the Indemnified Party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such claim, assume, at the Indemnifying Party’s
expense, the defense of any such claim or Proceeding, with counsel reasonably
satisfactory to such Indemnified Party; provided, however, that an Indemnified
Party shall have the right to employ separate counsel in any such claim or
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless:
(i) the Indemnifying Party agrees to pay such fees and expenses; or (ii) the
Indemnifying Party fails promptly to assume, or in the event of a conflict of
interest cannot assume, the defense of such claim or Proceeding or fails to
employ counsel reasonably satisfactory to such Indemnified Party in any such
Proceeding, in which case the Indemnified Party shall have the right to employ
separate counsel and to assume the defense of such claim or proceeding at the
Indemnifying Party’s expense; provided, further, however, that the Indemnifying
Party shall not, in connection with any one such claim or Proceeding or separate
but substantially similar or related claims or Proceedings in the same
jurisdiction, arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one firm of attorneys (together
with appropriate local counsel) at any time for all of the Indemnified Parties.
Whether or not such defense is assumed by the Indemnifying Party, such
Indemnifying Party will not be subject to any liability for any settlement made
without its consent (but such consent will not be unreasonably withheld). The
Indemnifying Party shall not consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such claim or litigation for which such Indemnified Party would be
entitled to indemnification hereunder. All fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent

 

19



--------------------------------------------------------------------------------

incurred in connection with investigating or preparing to defend such proceeding
in a manner not inconsistent with this Section 8) shall be paid to the
Indemnified Party, as incurred, promptly upon receipt of written notice thereof
to the Indemnifying Party (regardless of whether it is ultimately determined
that an Indemnified Party is not entitled to indemnification hereunder; provided
that the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification under
this Section 8).

(d) Contribution. If the indemnification provided for in this Section 8 is
unavailable to an Indemnified Party in respect of any Losses (other than in
accordance with its terms), then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made (or omitted) by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 8(d), an Indemnifying Party that
is a selling holder of Registrable Securities shall not be required to
contribute any amount in excess of the amount by which the total net proceeds
received by such holder from the sale of the Registrable Securities giving rise
to such contribution obligation and sold by such holder, less any amounts paid
by such holder pursuant to Section 8(b) and any amounts paid by such holder as a
result of liabilities incurred under the underwriting agreement, if any, related
to such sale exceeds the amount of any damages that such holder has otherwise
been required to pay by reason of the applicable action, statement or omission.
No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The obligations
of the holders of Registrable Securities to contribute pursuant to this Section
are several and not joint.

(e) Indemnification Priority. The Company hereby acknowledges and agrees that
any of the Persons entitled to indemnification pursuant to Section 8(a) (each, a
“Company Indemnitee” and collectively, the “Company Indemnitees”) may have
certain rights to indemnification, advancement of expenses and/or insurance
provided by other sources. The Company hereby acknowledges and agrees (i) that
it is the indemnitor of first resort (i.e., its obligations to a Company
Indemnitee are primary and any obligation of such other sources to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by such Company Indemnitee are secondary) and (ii) that it shall be
required to advance the full amount of expenses incurred by a Company Indemnitee
and shall be liable for the full amount of all expenses, judgments, penalties,
fines and amounts paid in settlement to the extent legally permitted and as

 

20



--------------------------------------------------------------------------------

required by the terms of this Agreement without regard to any rights a Company
Indemnitee may have against such other sources. The Company further agrees that
no advancement or payment by such other sources on behalf of a Company
Indemnitee with respect to any claim for which such Company Indemnitee has
sought indemnification, advancement of expenses or insurance from the Company
shall affect the foregoing, and that such other sources shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of such Company Indemnitee against the Company.

Section 9. Rule 144. The Company shall use reasonable best efforts to: (i) file
the reports required to be filed by it under the Securities Act and the Exchange
Act in a timely manner, to the extent required from time to time to enable all
holders to sell Registrable Securities without registration under the Securities
Act within the limitations of the exemption provided by Rule 144, Rule 144A or
Regulation S (or, if the Company is not required to file such reports, it will,
upon the request of any Shareholder, make electronically available (which may
include posting to a non-public, password-protected website maintained by the
Company or a third party) to any holder, any bona fide prospective holder, any
bona fide market maker (or person who intends to be a market maker) or
securities analyst such necessary information for so long as necessary to enable
all holders to sell Registrable Securities without registration under the
Securities Act within the limitations of the exemption provided by Rule 144,
Rule 144A or Regulation S); and (ii) so long as any Registrable Securities are
issued and outstanding, furnish holders thereof upon request (A) a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144, Rule 144A and Regulation S under the Securities Act, and of the
Exchange Act and (B) a copy of the most recent annual or quarterly report of the
Company (except to the extent the same is available on EDGAR).

Section 10. Underwritten Registrations.

(a) Selection of Underwriters; Selection of Counsel. In connection with any
Underwritten Offering, the managing underwriter or underwriters to administer
the offering shall be selected by the Shareholders holding the majority of
Registrable Securities included in any Demand Registration, including any Shelf
Offering initiated by such Shareholders, subject to the reasonable satisfaction
of the Company, and the counsel to such holders shall be selected by the holders
of a majority of Registrable Securities included in the Demand Registration.

(b) Shelf and Demand Registrations. If requested by the underwriters for any
Underwritten Offering, the Company shall enter into an underwriting agreement
with such underwriters, such agreement to be reasonably satisfactory in
substance and form to each of the Company, the holders of a majority of
Registrable Securities being sold and the underwriters, and to contain such
representations and warranties by the Company and such other terms as are
generally prevailing in agreements of that type, including indemnities no less
favorable to the recipient thereof than those provided in Section 8 of this
Agreement. The holders of the Registrable Securities proposed to be distributed
by such underwriters shall cooperate with the Company in the negotiation of the
underwriting agreement and shall give consideration to the reasonable
suggestions of the Company regarding the form thereof, and such holders shall
complete and execute all questionnaires, powers of attorney and other documents
reasonably requested by the underwriters and required under the terms of such
underwriting arrangements.

 

21



--------------------------------------------------------------------------------

(c) Piggyback Registrations. If the Company proposes to register or sell any of
its securities under the Securities Act as contemplated by Section 4 and such
securities are to be distributed through one or more underwriters, the Company
shall, if requested by any holder of Registrable Securities pursuant to
Section 4(a), and subject to the provisions of Section 4(b), use its reasonable
best efforts to arrange for such underwriters to include on the same terms and
conditions that apply to the other sellers in such registration or sale all the
Registrable Securities to be offered and sold by such holder among the
securities of the Company to be distributed by such underwriters in such
registration or sale. The holders of Registrable Securities to be distributed by
such underwriters shall be parties to the underwriting agreement between the
Company and such underwriters and shall complete and execute all questionnaires,
powers of attorney and other documents reasonably requested by the underwriters
and required under the terms of such underwriting arrangements. Any such
Shareholder shall not be required to make any representations or warranties to
or agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such Shareholder, such Shareholder’s title to
the Registrable Securities, such Shareholder’s intended method of distribution
and any other representations to be made by the Shareholder as are generally
prevailing in agreements of that type, and the aggregate amount of the liability
of such Shareholder shall not exceed such Shareholder’s proceeds from the sale
of its Registrable Securities in the offering, net of underwriting discounts and
commissions but before expenses.

Section 11. Miscellaneous.

(a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the written consent of the Company and the Shareholders holding a
majority of the Registrable Securities. Notwithstanding the foregoing, a waiver
or consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of holders of Registrable Securities whose
securities are being sold pursuant to a Registration Statement and that does not
directly or indirectly affect the rights of other holders of Registrable
Securities may be given by holders of at least a majority of the Registrable
Securities being sold by such holders pursuant to such Registration Statement.

(b) Notices. All notices required to be given hereunder shall be in writing and
shall be deemed to be duly given if personally delivered, telecopied and
confirmed, emailed and confirmed or mailed by certified mail, return receipt
requested, or overnight delivery service with proof of receipt maintained, at
the following address (or any other address that any such party may designate by
written notice to the other parties): if to the Company, to the address of its
principal executive offices; if to any Shareholder, at such Shareholder’s
address as set forth on the records of the Company or such other address as such
Shareholder notifies the Company in writing. Any such notice shall be deemed to
have been duly given (a) when delivered or sent if delivered in person or sent
by facsimile transmission (provided confirmation of facsimile transmission is
obtained), provided that any notice received by facsimile transmission or
otherwise at the addressee’s location on any Business Day after 5:00 p.m.
(addressee’s local time) shall be deemed to have been received at 9:00 a.m.
(addressee’s local time) on the next Business Day, (b) on the fifth Business Day
after dispatch by registered or certified mail (provided, that such form of
notice may only be used if dispatched from the country in which the recipient is
located), (c) on the next

 

22



--------------------------------------------------------------------------------

Business Day if transmitted by national or international overnight courier or
(d) on the date delivered if sent by email (provided confirmation of email
receipt is obtained), provided that any noticed received by email at the
addressee’s location on any Business Day after 5:00 p.m. (addressee’s local
time) shall be deemed to have been received at 9:00 a.m. (addressee’s local
time) on the next Business Day.

(c) Successors and Assigns; Shareholder Status. This Agreement shall inure to
the benefit of and be binding upon the successors and permitted assigns of each
of the parties, including subsequent holders of Registrable Securities acquired,
directly or indirectly, from the Shareholders in compliance with any
restrictions on Transfer or assignment; provided, however, that (x) the Company
may not assign this Agreement (in whole or in part) without the prior written
consent of the holders of a majority of the Registrable Securities and (y) (i)
holders of Registrable Securities may not assign this Agreement (in whole or in
part) without the prior written consent of the Company (such consent not to be
unreasonably withheld) and (ii) such successor or assign shall not be entitled
to such rights unless the successor or assign shall have executed and delivered
to the Company an Addendum Agreement substantially in the form of Exhibit A
hereto promptly following the acquisition of such Registrable Securities.

(d) Counterparts. This Agreement may be executed in two or more counterparts and
delivered by facsimile, pdf or other electronic transmission with the same
effect as if all signatory parties had signed and delivered the same original
document, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

(e) Headings; Construction. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Unless the context requires
otherwise: (i) pronouns in the masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa; (ii) the term “including” shall
be construed to be expansive rather than limiting in nature and to mean
“including, without limitation,”; (iii) references to sections and paragraphs
refer to sections and paragraphs of this Agreement; (iv) the words “this
Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words of similar
import refer to this Agreement as a whole, including Exhibit A hereto, and not
to any particular subdivision unless expressly so limited; (v) unless otherwise
specified, the term “days” shall mean calendar days; (vi) a “percentage” (or a
“majority”) of the Registrable Securities (or, where applicable, any class of
securities) shall be determined based on the number of shares of such
securities; and (vii) unless otherwise provided, the currency for all dollar
figures included in this Agreement shall be the US Dollar.

(f) Governing Law. This Agreement (and any claim or controversy arising out of
or relating to this Agreement) shall be governed by and construed in accordance
with, the laws of the State of New York.

(g) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially

 

23



--------------------------------------------------------------------------------

the same result as that contemplated by such term, provision, covenant or
restriction. It is hereby stipulated and declared to be the intention of the
parties that they would have executed the remaining terms, provisions, covenants
and restrictions without including any of such that may be hereafter declared
invalid, illegal, void or unenforceable.

(h) Entire Agreement. This Agreement, that certain Stockholders Agreement, dated
as of the date hereof, by and among the Company and Investor (the “Stockholders
Agreement”) and the Securities Purchase Agreement are intended by the parties as
a final expression of their agreement, and are intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein, with respect to the registration rights
granted by the Company with respect to Registrable Securities. This Agreement,
together with the Securities Purchase Agreement and the Stockholders Agreement,
supersedes all prior agreements and understandings between the parties with
respect to such subject matter. Notwithstanding the foregoing, this Agreement
shall not supersede the transfer restrictions in the Stockholders Agreement.

(i) Securities Held by the Company or its Subsidiaries. Whenever the consent or
approval of holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or its
subsidiaries shall not be counted in determining whether such consent or
approval was given by the holders of such required percentage.

(j) Specific Performance; Further Assurances. The parties hereto recognize and
agree that money damages may be insufficient to compensate the holders of any
Registrable Securities for breaches by the Company of the terms hereof and,
consequently, that the equitable remedy of specific performance of the terms
hereof will be available in the event of any such breach. The parties hereto
agree that in the event the registrations and sales of Registrable Securities
are effected pursuant to the laws of any jurisdiction outside of the United
States, such parties shall use their respective reasonable best efforts to give
effect as closely as possible to the rights and obligations set forth in this
Agreement, taking into account customary practices of such foreign jurisdiction,
including executing such documents and taking such further actions as may be
reasonably necessary in order to carry out the foregoing.

(k) Term; Other Agreements. This Agreement shall terminate (i) with respect to a
Shareholder on the date on which such Shareholder ceases to hold Registrable
Securities, (ii) with respect to the Company, the date on which all equity
securities have ceased to be Registrable Securities and (iii) upon the
dissolution, liquidation or winding up of the Company; provided that such
Shareholder’s rights and obligations pursuant to Section 8, as well as the
Company’s obligations to pay expenses pursuant to Section 7, shall survive with
respect to any Registration Statement in which any Registrable Securities of
such Shareholders were included.

(l) Consent to Jurisdiction; Waiver of Jury Trial. The parties hereto hereby
irrevocably and unconditionally consent to submit to the exclusive jurisdiction
of the courts of the State of New York located in New York County and the
federal courts of the United States of America located in New York County, and
the appropriate appellate courts therefrom for any actions, suits or proceedings
arising out of or relating to this Agreement and the transactions contemplated
hereby. The parties hereto hereby irrevocably and unconditionally consent to the
jurisdiction of

 

24



--------------------------------------------------------------------------------

such courts (and of the appropriate appellate courts therefrom) in any such
action, suit or proceeding and irrevocably waive, to the fullest extent
permitted by law, any objection that they may now or hereafter have to the
laying of the venue of any such action, suit or proceeding in any such court or
that any such action, suit or proceeding which is brought in any such court has
been brought in an inconvenient forum. Process in any such action, suit or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.

Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action, or proceeding of the nature specified in
the paragraph above by the mailing of a copy thereof in the manner specified by
the provisions of Section 11(b).

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first written above.

 

GNC HOLDINGS, INC. By:   /s/ Kevin Nowe Name:   Kevin Nowe Title:   Senior Vice
President and Chief Legal and Compliance Officer

 

HARBIN PHARMACEUTICAL GROUP CO., LTD. By:   By:   /s/ Hsing Chow Name:   Hsing
Chow Title:   Authorized Signatory

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

ADDENDUM AGREEMENT

This Addendum Agreement is made this [●] day of [●], 20[●], by [●], a [●] (the
“New Shareholder”), pursuant to a Registration Rights Agreement dated as of
November 8, 2018 (the “Agreement”), by and among GNC Holdings, Inc. (the
“Company”), Investor and the other Shareholders party thereto. Capitalized terms
used herein but not otherwise defined herein shall have the meanings ascribed to
them in the Agreement.

W I T N E S S E T H:

WHEREAS, the Company has agreed to provide registration rights with respect to
the Registrable Securities as set forth in the Agreement; and

WHEREAS, the New Shareholder has acquired Registrable Securities directly or
indirectly from a Shareholder; and

WHEREAS, the Company and the Shareholders have required in the Agreement that
all Persons desiring registration rights pursuant to the Agreement must enter
into an Addendum Agreement binding the New Shareholder to the Agreement to the
same extent as if it were an original party thereto;

NOW, THEREFORE, in consideration of the mutual promises of the parties, the New
Shareholder acknowledges that it has received and read the Agreement and that
the New Shareholder shall be bound by, and shall have the benefit of, all of the
terms and conditions set out in the Agreement to the same extent as if it were
an original party to the Agreement (or as otherwise provided therein) and shall
be deemed to be a Shareholder thereunder.

 

New Shareholder  

 

Name: Title:

 

Address:  

 

 

 

 

 